DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
“Powering Apparatus for Wireless Powering” is too generic.  The Applicants are requested to provide a new title that more clearly identifies the aspect within the wireless power field to which the claims are directed.  For example, the title may refer to phase locked loops or phase control over a plurality of transmit coils.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are how the power distribution control unit is configured to determine the amplitude of the powering signals.
Claim 7 recites that the power distribution control unit is configured to determine the amplitude of the powering signals: 1) “by defining groups of power transmitters”; and 2)  “determining an equivalent coupling factor for a virtual combined power transmitter to the power receiving device”.   The claim essentially recites that the power signal amplitude is determined “by” two unrelated parameters.  The claim does not actually recite how the groups of transmitters or equivalent coupling factor are used together to create a third value (amplitude of powering signal).  The use of “by” omits how the parameters (identified above as (1) and (2)) are actually used to create the amplitude value. 
Claims 8-9 are similarly rejected as they depend from, and inherit the deficiencies of, claim 7.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen (US 2014/0028111), cited as an X-reference in the prosecution history of the priority application.
With respect to claim 1, Hansen discloses a powering apparatus (fig 1; par 51) for wireless powering of a power receiving device, said powering apparatus comprising: 
a plurality of power transmitters configured to provide inductive coupling to the power receiving device (par 51 refers to “one or more transmitters”, fig 1 shows that each uses an inductor Lx); and 
an oscillator (par 51 “reference oscillator”) configured to provide a reference oscillator signal; 
wherein each power transmitter comprises an inductive element (fig 1, Lx) and a driving circuitry (par 51, “a frequency generator [] to drive the transmitter” and/or the phase-locked loop) for providing a current signal for driving the inductive element, wherein the driving circuitry of each power transmitter is configured to receive the reference oscillator signal (par 51, the reference oscillator is “common”) and a feedback signal of a current through the inductive element for controlling a phase of the current signal in relation to a phase of the reference oscillator signal (inherent in a phase-locked loop circuit, which Hansen uses in par 51), each of the plurality of power transmitters being configured for outputting a powering signal controlled by a common phase relation to the reference oscillator signal (par 51, the transmitter each have a PLL that uses a “common reference oscillator”, thus, they are “configured for” outputting a signal controlled by a common phase relation).
Hansen discloses a plurality of transmitters, each with an inductor, a driver, and a phase-locked loop (PLL).  The PLL inherently includes receiving an oscillator signal and a feedback signal and controlling a phase of output current in relation to the two input signals.  Hansen also discloses that its transmitters share a common reference oscillator. 
With respect to claim 2, Hansen discloses the driving circuitry of each power transmitter comprises a phase locking loop (disclosed in par 51, see discussion in the art rejection of claim 1) or a delay locking loop for locking the current signal to the reference oscillator signal.  
With respect to claim 12, Hansen discloses at least the plurality of power transmitters and the oscillator of the powering apparatus are configured to be arranged in a carrier configured to be worn by a person or configured to be arranged in close vicinity to the person (par 111).  
With respect to claim 13, Hansen discloses at least the plurality of power transmitters and the oscillator of the powering apparatus are configured to be arranged in a carrier which is configured to define a space in which the powering apparatus is configured to power the power receiving device (par 111).  Hansen clearly discloses successful wireless power transfer to a receiver.  Thus, its components “are configured to be arranged in a carrier” that defines a space that enables such functionality. 
With respect to claim 14, Hansen discloses the apparatus necessary to complete the recited method steps, as discussed above in the art rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Hammerschmidt (US 2018/0097521).
With respect to claim 3, Hansen discloses the phase locking loop, but does not expressly disclose its internal components.  Hammerschmidt discloses a PLL (fig 2; par 3-5, 51-53) comprises a phase detector (12), which is configured to receive the feedback signal of the current through the inductive element (via 15) and the reference oscillator signal (via 11) and to output a control signal in dependence of a phase difference between the feedback signal and the reference oscillator signal (par 5).  
Hansen and Hammerschmidt are analogous because they are from the same field of endeavor, namely PLLs.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art that Hansen’s PLL is already configured to include a phase detector or that it may be modified to be so.  The motivation for doing so would have been to construct a PLL as is commonly known.
Hammerschmidt discloses a commonly known PLL.  The skilled artisan would have understood that Hansen’s PLL includes the same components, including at least a phase detector.
With respect to claim 4, Hammerschmidt discloses the phase locking loop further comprises a voltage controlled oscillator (20), which is configured to receive the control signal from the phase detector (see arrows from 12 to 20) and is configured to generate the current signal for driving the inductive element (Hammerschmidt’s output is provided to the Hansen “inductive element”).  The rest of the claim recites an alternative “or” limitation that is not required to be taught by the cited art, as they combine to teach the limitations of the PLL.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Hammerschmidt and Urano (US 2012/00161533). 
Hansen and Hammerschmidt disclose the PLL, but do not expressly disclose an ammeter.  Urano (fig 3) discloses a PLL that comprises an Ampere meter (6;p par 55) configured to measure the current through the inductive element and to output the feedback signal.  
The combination and Urano are analogous because they are from the same field of endeavor, namely PLLs.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to include an ammeter, as taught by Urano.  The motivation for doing so would have been to create a feedback signal according to a known and proven method.
Claims 6, 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Guidi (US 2017/0373540).
With respect to claim 6, Hansen discloses the powering apparatus according to claim 1, but does not expressly disclose a power distribution control unit.  Guidi discloses a wireless power transmitter comprising a power distribution control unit (fig 8, see unlabeled voltage and current sensors between the H-bridge and transmitting coil; par 55), which is configured to determine an amplitude of the powering signal to be output by each of the power transmitters.  
Guidi discloses sensing voltage and current of the powering signal (the signal provided to the wireless transmitting coil).  Power equals voltage times current.  Therefore, Guidi’s sensors are individually or jointly “configured to determine an amplitude of the powering signal”.  Hansen and Guidi are analogous because they are from the same field of endeavor, namely PLLs for wireless power transmitters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Hansen to include amplitude determination, as taught by Guidi.  The motivation for doing so would have been to know more about the circuit.
Generally adding sensors or making determinations about electrical parameters within a circuit is within the level of ordinary skill in the art.  There is no recited use or functionality for the determined values.  
With respect to claim 10, Guidi discloses the power distribution control unit is configured to receive input for determining a coupling factor (fig 8; see analysis below) between each of the plurality of power transmitters and the power receiving device for a prevalent relation between the power transmitters and the power receiving device.  
Claim 10 is directed to the power distribution control unit’s configuration “to receive input”.  This configuration is shown in Guidi figure 8, where the PLL inputs sensed voltage and current values.  These sensed values can be used, by some unclaimed circuit, to calculate coupling factors.  Hansen discloses the plurality of power transmitters.  Thus, Guidi’s inputs would be for the plurality of transmitters. 
Claim 10 does not recite the actual calculation of coupling factors.  The claim is directed to the configuration to receive input.  That the received input is “for determining a coupling factor” is directed to a future action (see the “for”) that occurs outside of the scope of the claim.  Similarly the phrase “for a prevalent relation …” is also directed to an intended use functionality that occurs outside of the scope of the claim.
With respect to claim 11, Guidi discloses the power distribution control unit is configured to periodically determine the amplitude of the powering signal to be output by each of the power transmitters (fig 8; see analysis below) to accommodate a dynamically changing relation between the plurality of power transmitters and the power receiving device.  
The claim does not recite any control mechanism that actually accommodates dynamically changing relation between the transmitters and receiver.  Claim 11 is directed to how the power distribution control unit is configured to periodically determining the amplitude of the powering signal.  Guidi discloses this structure (because the figure 8 voltage and current sensors periodically take their measurements).  The phrase, “to accommodate…” indicates that what the control unit’s structural configuration is intended to do.  Like in claim 10, this phrase indicates unclaimed features that happen outside of the scope of claim 11.
With respect to claim 15, Hansen and Guidi combine to disclose the method comprises determining an amplitude for each of the power transmitters, as discussed above in the art rejection of claim 6.  Hansen discloses a plurality of transmitters and Guidi discloses a “recursive” (i.e. indefinite or never ending) amplitude determination.  Thus, the references combine to teach that Guidi’s amplitude determination is based on determining a power distribution among the plurality of power transmitters by recursively forming a representation of groups of power transmitters into a virtual combined power transmitter with an equivalent coupling factor.
For the purpose of the art rejection of claim 15, the “representation of groups” is interpreted as all of the Hansen transmitters.  The “virtual combined power transmitter” can be interpreted as the average of the total transmitter amplitudes or any other equation.  Adding mathematical equations (like averaging) does not add any nonobvious structure or functionality – the result of this equation is not used for any control purposes.
Conclusion
Regarding claims 2-5, the claims do not explicitly define new structure to a PLL that would overcome the prior art’s teaching that PLLs are known.  Regarding claims 6-13, the claims do not explicitly recite any control functionality.  The claims appear to be limited to equations and determinations.  These values are not used to control how the power transmitters operate.  Adding equations is an obvious modification of the prior art.  
There is no art rejection for claims 7-9.  These claims would be allowable should the §112(b) rejection be overcome. This can be done by reciting how the values (groups of transmitters, coupling factors) are used to determine the powering signal amplitude.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836